Title: To John Adams from John Barry, 17 April 1798
From: Barry, John
To: Adams, John



Sir
April 17: 1798

As your judicious administration is generally approved of in this City; it then becomes every honest and faithful Citizen to the federal Government to support the same: In consequence thereof I thought it my duty to report to your Excellency from good Authority that the greater part of the millicia Officers in this City are avowed enemies to the federal Government: which report I make known as they have such influence over most of those, they command: If it should please your Excellency to grant me permission to speak to you I shall give a full Investigation of matters which may prove of great use to the federal Government
I am, / Sir, your most obedient / humble Servant

John Barry
N.B. I have the honour to say the I served most of the time in our struggles for the present Liberty we enjoy

